DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-7, 13-14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karellas (US 5,864,146).


With regards to claim 1, Karellas discloses a system for spectroscopic imaging of bodily tissue (Abstract; Fig. 11 and 13), comprising:
an image sensor for sensing electromagnetic radiation (CCD 122,150); and
a scintillator (scintillator 152), wherein the scintillator absorbs energy emitted by a radiation source and scintillates the absorbed energy (col. 17; lines 10-12);
wherein the image sensor senses an image frame (col. 11; lines 11-19) depicting at least a portion of the scintillator when the radiation source emits the energy (col. 18; lines 1-5 teaches that the scintillator can be directly bonded to a frame transfer CCD which would indicate that upon radiation detection, the image frame would depict at least a portion of the scintillator.), and wherein the image frame comprises an indication of where the energy is absorbed by the scintillator (col. 2; lines 39-62).

With regards to claim 2, Karellas discloses the system of claim 1, further comprising an enclosure comprising an interior space (Fig. 11, 13; lead shielded housing 100), wherein the image sensor 98 and the scintillator 104 are disposed within the interior space of the enclosure (Fig. 13), and wherein the enclosure prevents ambient light from reaching the image sensor or the scintillator such that the interior space is light-deficient (col. 6; lines 25-30) (col. 20; lines 28-30).

With regards to claim 3, Karellas discloses the system of claim 1, further comprising an imager assembly (Fig. 11) comprising the image sensor 98 and a lens 120 (col. 2; lines 4-6), wherein the imager assembly is mounted to a wall of the enclosure (Fig. 11), and wherein the imager assembly is disposed within the interior space of the enclosure (Fig. 11, 13).

With regards to claim 6, Karellas discloses the system of claim 1, wherein the scintillator 152 comprises a scintillator sheet 152 comprising a proximal side nearer to the image sensor 150 and a distal side disposed opposite to the proximal side, and wherein one or more of:
the radiation source 12, 92 emits the energy into a positional channel (collimator 94) wherein the positional channel 94 is disposed nearer to the distal side of the scintillator sheet 152 such that the scintillator sheet 152 is located between the image sensor 150 and the positional channel 94.

With regards to claim 7, Karellas discloses the system of claim 1, wherein the radiation source comprises a plurality of radiation sources associated with a brachytherapy assembly (col. 16; lines 32-39), and wherein the system is configured for determining coordinates of the plurality of radiation sources during a procedure for administering radiation to a patient (col. 19; lines 29-41).

With regards to claim 13, Karellas discloses the system of claim 1, wherein the radiation source comprises one or more of: 
a bare source, wherein the bare source is not associated with a treatment delivery system. (Fig. 13; X-ray tube)

With regards to claim 14, Karellas discloses the system of claim 1, further comprising one or more processors for executing an image processing algorithm on the image frame sensed by the image sensor, wherein the image frame comprises one or more scintillating regions where the scintillator is scintillating the absorbed energy (col. 19; lines 29-41), and wherein the image processing algorithm comprises:
removing background elements from the image frame (col. 8; lines 47-60) (col. 19; lines 42-62);
calculating a contrast-to-noise ratio for the image frame (col. 8; lines 47-60);
calculating pixel values for a plurality of pixels of the image frame (col. 19; lines 29-41).


With regards to claim 17, Karellas discloses the system of claim 14, wherein the image processing algorithm further comprises:
calculating an intensity value for pixels in the image frame (col. 16; lines 24-39);
calculating a cumulative intensity by summing the intensity value for the pixels in the image frame (col. 19; lines 29-49);
identifying a scintillating region in the image frame (col. 18; lines 53-63); and
calculating a cumulative intensity of the scintillating region in the image frame based on the intensity values for the pixels within the scintillating region (col. 19; lines 42-62).


With regards to claim 19, Karellas discloses the system of claim 11, wherein the image sensor is synchronized with the radiation source such that the image sensor senses image frames only during one or more of:
a time period corresponding with production of the energy by the radiation source (col. 17; lines 56-67)(col. 41; lines 48-59); or
a time period following the production of the energy by the radiation source (col. 17; lines 56-67) (col. 41; lines 48-59).

With regards to claim 20, Karellas discloses the system of claim 1, further comprising a bandpass filter, wherein scintillated energy released by the scintillator passes through the bandpass filter before being sensed by the image sensor. (col. 36; lines 12-15)

Allowable Subject Matter
Claims 4, 8-12, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record fails to disclose or reasonably suggest the system of claim 1, further comprising a positional assembly, wherein the positional assembly comprises:
an absolute position marker disposed at the distal end of the positional channel.
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest the system of claim 1, further comprising one or more processors in communication with the image sensor for executing instructions stored in non-transitory computer readable storage media, the instructions comprising:
assigning a timestamp to each of the plurality of sequential image frames; and calculating a velocity of the energy emitted by the radiation source based on the plurality of sequential image frames, wherein a position of the energy emitted by the radiation source is depicted in the plurality of sequential image frames as a scintillating region on the scintillator.
Claims 9-12 are objected to due to dependency on claim 8.
With regards to claim 15, the prior art of record fails to disclose or reasonably suggest the system of claim 14, wherein the image processing algorithm is applied to a plurality of sequential image frames captured by the image sensor, and wherein the image processing algorithm further comprises:
extracting image contours for the one or more scintillating regions of the image frame in each of the plurality of sequential image frames; and
identifying a geometric center for each of the one or more scintillating regions in each of the plurality of sequential image frames;
Claim 16 is objected to due to dependency on claim 15.
With regards to claim 18, the prior art of record fails to disclose or reasonably suggest the system of claim 14, wherein the image processing algorithm further comprises:
identifying a fiducial marker on an absolute position marker, wherein the absolute position marker is configured for receiving the energy emitted by the radiation source, and wherein the proximal end of the positional channel comprises a radiation coupler for coupling the positional channel to the radiation source;
registering a position of the fiducial marker in absolute coordinate space; and
identifying a location of a scintillating region within the image frame in terms of the absolute coordinate space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al. (US 2017/0312547)
Ebner et al. (US 2022/0065800)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884